DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-2, 4, 7-9, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US# 2019/0132862 hereinafter referred to as Jeon) in view of Zhang et al. (US# 2019/0356451 hereinafter referred to as Zhang).

	RE Claim 1, Jeon discloses an operation method of a terminal in a communication system, the operation method comprising: 
	receiving information on one configured grant (CG) configuration for uplink transmission from a base station (See Jeon [0133] – receiving configured grant configuration from base station); 
	obtaining common time domain resource allocation information for combinations of resource block (RB) sets based on the information on the one CG configuration (See Jeon [0126], [0133], [0166] – configured grant configuration containing time domain resource allocation information; resource allocation (i.e. time) for common CORESET [0166]); 
	obtaining frequency domain resource allocation information for each of the combinations of the RB sets based on the information on the one CG configuration (See Jeon [0126], [0133] – configured grant configuration containing frequency domain resource allocation information); 
	determining a number of physical resource blocks (PRBs) to which an uplink channel is mapped based on the frequency domain resource allocation information See Jeon [0281] – determining number of PRBs per BWP); 
	determining a transport block size (TBS) (See Jeon [0123], [0133] – determining TBS); and 
	transmitting a transport block (TB) having the TBS to the base station within the one combination through the uplink channel according to the common time domain resource allocation information and the frequency domain resource allocation information (See Jeon [0133], [0136] – wireless device transmitting TB based on the determined configuration parameters (i.e. TBS, time resources, frequency resources, etc…)).
	Jeon does not specifically disclose determining TBS based on the common time domain resource allocation information and the number of PRBs.
	However, Zhang teaches of determining TBS based on the common time domain resource allocation information and the number of PRBs (See Zhang [0311] – TBS determined based on time domain resources allocated and number of PRBs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jeon, comprising determining TBS based on the common time domain resource allocation information and the number of PRBs, as taught in Zhang. One is motivated as such in order to improve reception and power performance (See Zhang Technical Problem, Solution).

Claim 2, Jeon, modified by Zhang, discloses a method, as set forth in claim 1 above, wherein the RB sets are located within a same bandwidth part (See Jeon FIG 3; [0036], [0166] – RBs within same part of bandwidth; also can be interpreted as BWPs being part of larger bandwidth region (FIG 15)).

	RE Claim 4, Jeon, modified by Zhang, discloses a method, as set forth in claim 1 above, wherein each of the RB sets includes consecutive RBs in frequency domain, and when the RB sets include a first RB set and a second RB set (See Jeon FIG 15; [0166] – i.e. different BWPs and CORESET), the combinations are a combination consisting of the first RB set, a combination consisting of the second RB set, and a combination consisting of the first RB set and the second RB set (See Jeon FIG 15; [0166] – a first BWP which consists of CORESET).

	RE Claim 7, Jeon, modified by Zhang, discloses a method, as set forth in claim 1 above, wherein the RB sets are one or more RB sets among all RB sets constituting a same bandwidth part (See Jeon FIG 15; [0166] – BWPs constituting CORESET), and the information on the one CG configuration further includes information indicating the one or more RB sets or combinations of the one or more RB sets (See Jeon FIG 15; [0166] – CG configuration of CORESET).

	RE Claim 8, Jeon, modified by Zhang, discloses a method, as set forth in claim 1 above, wherein the information on the one CG configuration further includes information indicating a set of redundancy versions (RVs), and 76the TB is repeatedly transmitted See  Jeon [0133], [0140]-[0141] – transmitting TB K repetitions based on RVs indicated in configuration information).

	RE Claim 9, Jeon, modified by Zhang, discloses a method, as set forth in claim 1 above, further comprising receiving hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information from the base station (See Jeon [0109], [0116] – receiving ACK from base station for transmitted TB), wherein the HARQ-ACK information includes a reception response for the TB transmitted within a time window (See Jeon [0109], [0116] – wireless device monitoring for ACK within a certain time window), and the time window is determined based on a time point when the HARQ-ACK information is received (See Jeon [0109], [0116] – wireless device monitoring for ACK until ACK is received).

	RE Claim 15, Jeon discloses a terminal in a communication system, the terminal comprising: 
	a processor (See Jeon FIG 4); 
	78a memory electronically communicating with the processor (See Jeon FIG 4); and 
	instructions stored in the memory (See Jeon FIG 4), wherein when executed by the processor, the instructions cause the terminal to:	
	receive information on one configured grant (CG) configuration for uplink transmission from a base station (See Jeon [0133] – receiving configured grant configuration from base station); 
See Jeon [0126], [0133], [0166] – configured grant configuration containing time domain resource allocation information; resource allocation (i.e. time) for common CORESET [0166]); 
	obtain frequency domain resource allocation information for each of the combinations of the RB sets based on the information on the one CG configuration (See Jeon [0126], [0133] – configured grant configuration containing frequency domain resource allocation information); 
	determine a number of physical resource blocks (PRBs) to which an uplink channel is mapped based on the frequency domain resource allocation information corresponding to one combination of the combinations (See Jeon [0281] – determining number of PRBs per BWP); 
	determine a transport block size (TBS) (See Jeon [0123], [0133] – determining TBS); and 
	transmit a transport block (TB) having the TBS to the base station within the one combination through the uplink channel according to the common time domain resource allocation information and the frequency domain resource allocation information (See Jeon [0133], [0136] – wireless device transmitting TB based on the determined configuration parameters (i.e. TBS, time resources, frequency resources, etc…)).
	Jeon does not specifically disclose determining TBS based on the common time domain resource allocation information and the number of PRBs.
See Zhang [0311] – TBS determined based on time domain resources allocated and number of PRBs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jeon, comprising determining TBS based on the common time domain resource allocation information and the number of PRBs, as taught in Zhang. One is motivated as such in order to improve reception and power performance (See Zhang Technical Problem, Solution).

	RE Claim 17, Jeon, modified by Zhang, discloses a terminal, as set forth in claim 15 above, wherein the RB sets are located within a same bandwidth part (See Jeon FIG 3; [0036], [0166] – RBs within same part of bandwidth; also can be interpreted as BWPs being part of larger bandwidth region (FIG 15)), 
	each of the RB sets includes consecutive RBs in frequency domain, and when the RB sets include a first RB set and a second RB set (See Jeon FIG 15; [0166] – i.e. different BWPs and CORESET), the combinations are a combination consisting of the first RB set, a combination consisting of the second RB set, and a combination consisting of the first RB set and the second RB set (See Jeon FIG 15; [0166] – a first BWP which consists of CORESET).

	RE Claim 18, Jeon, modified by Zhang, discloses a terminal, as set forth in claim 15 above, wherein the RB sets are one or more RB sets among all RB sets constituting See Jeon FIG 15; [0166] – BWPs constituting CORESET), and the information on the one CG configuration further includes information indicating the one or more RB sets or combinations of the one or more RB sets (See Jeon FIG 15; [0166] – CG configuration of CORESET).

	RE Claim 19, Jeon, modified by Zhang, discloses a terminal, as set forth in claim 15 above, wherein the information on the one CG configuration further includes information indicating a set of redundancy versions (RVs), and 76the TB is repeatedly transmitted according to the set of RVs (See  Jeon [0133], [0140]-[0141] – transmitting TB K repetitions based on RVs indicated in configuration information), and the common time domain resource allocation information is configured for the combinations of the RB sets  (See Jeon [0126], [0133], [0166] – configured grant configuration containing time domain resource allocation information; resource allocation (i.e. time) for common CORESET [0166]).

	RE Claim 20, Jeon, modified by Zhang, discloses a terminal, as set forth in claim 15 above, further comprising receiving hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information from the base station (See Jeon [0109], [0116] – receiving ACK from base station for transmitted TB), wherein the HARQ-ACK information includes a reception response for the TB transmitted within a time window (See Jeon [0109], [0116] – wireless device monitoring for ACK within a certain time window), and the time window is determined based on a time point when the See Jeon [0109], [0116] – wireless device monitoring for ACK until ACK is received).

Claims 3, 5-6, 10-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US# 2019/0132862 hereinafter referred to as Jeon) in view of Zhang et al. (US# 2019/0356451 hereinafter referred to as Zhang) and Babaei et al. (US# 2020/0221310 hereinafter referred to as Babaei).

	RE Claim 3, Jeon, modified by Zhang, discloses a method, as set forth in claim 1 above. Jeon, modified by Zhang, does not specifically disclose wherein the frequency domain resource allocation information includes information indicating one or more interlaces applied to each 75of the combinations.
	However, Babaei teaches of wherein the frequency domain resource allocation information includes information indicating one or more interlaces applied to each 75of the combinations (See Babaei [0374]-[0375] – resource allocation/configuration information includes interlacing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Jeon, modified by Zhang, wherein the frequency domain resource allocation information includes information indicating one or more interlaces applied to each 75of the combinations, as taught in Babaei. One is motivated as such in order to increase scheduling flexibility while increasing system throughput/data rate and improve transmission efficiency (See Babaei [0252], [0303]).

	RE Claim 5, Jeon, modified by Zhang, discloses a method, as set forth in claim 1 above. Jeon, modified by Zhang, does not specifically disclose wherein a guard band is located between the RB sets, and the guard band disposed between RB sets constituting the one combination is used for transmission of the uplink channel.
	However, Babaei teaches of wherein a guard band is located between the RB sets, and the guard band disposed between RB sets constituting the one combination is used for transmission of the uplink channel (See Babaei FIG 7A; [0234] – guard band between sets of carriers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Jeon, modified by Zhang, wherein a guard band is located between the RB sets, and the guard band disposed between RB sets constituting the one combination is used for transmission of the uplink channel, as taught in Babaei. One is motivated as such in order to increase scheduling flexibility while increasing system throughput/data rate and improve transmission efficiency (See Babaei [0252], [0303]).

	RE Claim 6, Jeon, modified by Zhang, discloses a method, as set forth in claim 1 above. Jeon, modified by Zhang, does not specifically disclose wherein the one combination is determined based on a combination of one or more RB sets in which listen before talk (LBT) operations performed by the terminal are successful.
See Babaei [0331] – actual subband subject to LBT success).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Jeon, modified by Zhang, wherein the one combination is determined based on a combination of one or more RB sets in which listen before talk (LBT) operations performed by the terminal are successful, as taught in Babaei. One is motivated as such in order to increase scheduling flexibility while increasing system throughput/data rate and improve transmission efficiency (See Babaei [0252], [0303]).

	RE Claim 10, Jeon discloses an operation method of a base station in a communication system, the operation method comprising: 
	generating frequency domain resource allocation information for each of combinations of resource block (RB) sets (See Jeon [0126], [0133] – base station generating configured grant configuration containing frequency domain resource allocation information); 
	transmitting information on one configured grant (CG) configuration including the frequency domain resource allocation information to a terminal (See Jeon [0126], [0133] – transmitting configured grant configuration containing frequency domain resource allocation information to terminal); and 
See Jeon [0133], [0136] – wireless device transmitting TB based on the determined configuration parameters (i.e. TBS, time resources, frequency resources, etc…)), and
	determining the size of the TB (See Jeon [0123], [0133] – determining TBS) and number of physical resource blocks (PRBs) (See Jeon [0281] – determining number of PRBs per BWP).
	Jeon does not specifically disclose 
	wherein the frequency domain resource allocation information includes information indicating one or more interlaces applied to each of the combinations, and a size of the TB is determined based on a number of physical resource blocks (PRBs) corresponding to the one or more interlaces.
	However, Zhang teaches of determining TBS based on the number of PRBs (See Zhang [0311] – TBS determined based on time domain resources allocated and number of PRBs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Jeon, comprising determining TBS based on the common time domain resource allocation information and the number of PRBs, as taught in Zhang. One is motivated as such in order to improve reception and power performance (See Zhang Technical Problem, Solution).
	Jeon, modified by Zhang, does not specifically disclose wherein the frequency domain resource allocation information includes information indicating one or more 
	However, Babaei teaches of wherein the frequency domain resource allocation information includes information indicating one or more interlaces applied to each of the combinations (See Babaei [0374]-[0375] – resource allocation/configuration information includes interlacing), and the physical resource blocks (PRBs) corresponding to the one or more interlaces (See Babaei [0374]-[0375] – configuring with one or more frequency interlaces on multiple subbands, the selection of which corresponds to TB size).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Jeon, modified by Zhang, wherein the frequency domain resource allocation information includes information indicating one or more interlaces applied to each of the combinations, and the physical resource blocks (PRBs) corresponding to the one or more interlaces, as taught in Babaei. One is motivated as such in order to increase scheduling flexibility while increasing system throughput/data rate and improve transmission efficiency (See Babaei [0252], [0303]).

	RE Claim 11, Jeon, modified by Zhang and Babaei, discloses a method, as set forth in claim 10 above, wherein the RB sets are located within a same bandwidth part (See Jeon FIG 3; [0036], [0166] – RBs within same part of bandwidth; also can be interpreted as BWPs being part of larger bandwidth region (FIG 15)), each of the RB sets includes consecutive RBs in frequency domain, 77and when the RB sets include See Jeon FIG 15; [0166] – i.e. different BWPs and CORESET), the combinations are a combination consisting of the first RB set, a combination consisting of the second RB set, and a combination consisting of the first RB set and the second RB set (See Jeon FIG 15; [0166] – a first BWP which consists of CORESET).

	RE Claim 12, Jeon, modified by Zhang and Babaei, discloses a method, as set forth in claim 10 above, wherein the RB sets are one or more RB sets among all RB sets constituting a same bandwidth part (See Jeon FIG 15; [0166] – BWPs constituting CORESET), and the information on the one CG configuration further includes information indicating the one or more RB sets or combinations of the one or more RB sets (See Jeon FIG 15; [0166] – CG configuration of CORESET).

	RE Claim 13, Jeon, modified by Zhang and Babaei, discloses a method, as set forth in claim 10 above, wherein the information on the one CG configuration further includes common time domain resource allocation information indicating a set of redundancy versions (RVs), the TB is repeatedly transmitted by the terminal according to the set of RVs (See  Jeon [0133], [0140]-[0141] – transmitting TB K repetitions based on RVs indicated in configuration information), and the common time domain resource allocation information is configured for the combinations of the RB sets  (See Jeon [0126], [0133], [0166] – configured grant configuration containing time domain resource allocation information; resource allocation (i.e. time) for common CORESET [0166]).

	RE Claim 14, Jeon, modified by Zhang and Babaei, discloses a method, as set forth in claim 10 above, further comprising transmitting hybrid automatic repeat request (HARQ)-acknowledgement (ACK) information to the terminal (See Jeon [0109], [0116] – transmitting ACK to terminal for transmitted TB), wherein the HARQ-ACK information includes a reception response for the TB received within a time window (See Jeon [0109], [0116] – wireless device monitoring for ACK within a certain time window), and the time window is determined based on a time point when the HARQ-ACK is received at the terminal (See Jeon [0109], [0116] – wireless device monitoring for ACK until ACK is received).

	RE Claim 16, Jeon, modified by Zhang, discloses a terminal, as set forth in claim 15 above. Jeon, modified by Zhang, does not specifically disclose wherein the frequency domain resource allocation information includes information indicating one or more interlaces applied to each 75of the combinations.
	However, Babaei teaches of wherein the frequency domain resource allocation information includes information indicating one or more interlaces applied to each 75of the combinations (See Babaei [0374]-[0375] – resource allocation/configuration information includes interlacing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configured grant configuration system, as disclosed in Jeon, modified by Zhang, wherein the frequency domain resource allocation information includes information indicating one or more interlaces See Babaei [0252], [0303]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477